Citation Nr: 1119606	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  10-12 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to effective dates earlier than October 31, 2003, for the awards of service connection for defective hearing, tinnitus and vertigo, to include as based on clear and unmistakable error (CUE) in a September 1980 rating decision.

2.  Entitlement to service connection for an immune deficiency, to include as secondary to ionizing radiation exposure in service.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1954 to March 1957.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2004 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran and his spouse testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in February 2011; a transcript of that hearing is associated with the claims file.

The issue of service connection for an immune deficiency is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for ear disease was received by VA on July 31, 1980.

2.  An unappealed September 1980 rating decision denied the claim for service connection for an ear disease. 

3.  A May 2006 rating decision granted service connection for defective hearing, tinnitus and vertigo, effective July 14, 2004; a subsequent September 2009 rating decision found CUE in the May 2006 rating decision's assignment of the July 14, 2004 effective date and assigned an October 31, 2003 effective date for the awards of service connection for defective hearing, tinnitus and vertigo. 

4. The RO's May 2006 rating decision that granted service connection was in part based on service department records that were classified and could not have been obtained when VA denied the Veteran's claim in September 1980.


CONCLUSION OF LAW

The criteria for effective dates of July 31, 1980 (but no earlier), for the awards of service connection for defective hearing, tinnitus and vertigo have been met.  38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(c)(1) & (3), 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Since a May 2006 rating decision granted service connection for defective hearing, tinnitus, and vertigo and assigned effective dates for the awards, statutory notice had served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2009 rating decision found CUE in the May 2006 rating decision and assigned new effective dates for the awards.  A March 2010 statement of the case (SOC) provided notice on the "downstream" issue of effective dates of awards and readjudicated the matters after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and is not prejudiced by any technical notice deficiency (including in timing) that may have occurred earlier in the process.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

All evidence relevant to the Veteran's appeal has been secured.  The Veteran has not identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is also met.  Accordingly, the Board will address the merits of the appeal. 

Legal Criteria & Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

The Veteran's appeal is from a September 2009 rating decision that found CUE in the May 2006 rating decision's assignment of July 14, 2004 effective dates for the awards of service connection for defective hearing, tinnitus and vertigo.  The September 2009 rating decision assigned October 31, 2003 effective dates for the awards of service connection for those disabilities.  The Veteran timely appealed the effective dates assigned by the September 2009 rating decision.  He has mainly alleged that he is entitled to effective dates of July 31, 1980 based on CUE in a September 1980 rating decision.  

However, as will be discussed below, the Board finds that earlier effective dates can be assigned from July 31, 1980-the date on which the Veteran initially filed his claim for ear disease-pursuant to 38 C.F.R. § 3.156(c)(3).  Therefore, the Board will not further address the Veteran's arguments alleging CUE, as they are moot since the Board's decision subsumes the September 1980 rating decision.  The Veteran is not prejudiced by the Board's conclusion that the motions for CUE are moot as it is granting the benefits sought pursuant to an alternative theory.  

Of record at the time of the September 1980 rating decision were the Veteran's service treatment records, which included a March 1954 enlistment examination which clinically noted normal ears and a 15 out of 15 whisper test.  The Veteran did not complain of any dizziness, loss of hearing or ringing in his ears at that time.  The Veteran's separation examination in March 1957 demonstrated clinically normal ears and a 15 out of 15 whisper test.  There was no notation of any hearing loss, tinnitus or vertigo at his discharge from service.  The Veteran's intervening service treatment records do not demonstrate any treatment for, diagnosis of or complaint of any hearing loss, tinnitus or vertigo.

After discharge from service the Veteran went on to serve three years in the Reserves.  In August 1961, the Veteran underwent an examination which clinically noted normal ears and 15 out of 15 on the whisper test.  However, at that time, the Veteran reported having dizziness and also reported having had an ear infection which made him dizzy at times.  The doctor noted that the Veteran had mild labyrinthitis approximately three or four months prior to the examination during which he complained of slight vertigo.  It was noted that he had not had any symptoms since that incident.

On July 31, 1980, VA received the Veteran's claim for service connection for an ear disease.  In that application, he stated that he had Meniere's disease bilaterally since July 1956 and noted that he was in two atomic tests in 1954 and 1955.  

An August 1980 letter from the RO notes that the Veteran needed to fill out an enclosed VA Form 21-4138 before further action could be taken as to his claim for exposure to ionizing radiation in service.  An August 1980 request for information from the service department regarding the Veteran's exposure to ionizing radiation during service shows that Form 1141 was sent to VA in September 1980.  This form reflects the Veteran was exposed to 1895 mr of Gamma radiation aboard the USS Curtiss from April to July 1956.  This record does not show how the Veteran was exposed to radiation.

A September 1980 rating decision notes that the Veteran's service treatment records did not reveal any complaint of or treatment for any ear disease or defective hearing during service.  It noted that labyrinthitis was found on a reserve examination in 1961.  The rating decision concludes by stating that the Veteran did not "present current medical evidence."  A September 1980 letter informed the Veteran that his claim of service connection for ear disease was denied because such was not incurred in or aggravated by military service.  The Veteran did not appeal that decision and it became final.  38 U.S.C.A. § 7105(c) (West 1991 & West 2002); 38 C.F.R. §§ 3.104(a), 19.192 (1980) (currently § 20.1103 (2010)).  
The Veteran asked to reopen his claim for defective hearing, tinnitus and vertigo on October 31, 2003.  

In January 2004, service personnel records were associated with the Veteran's claims file.  These records show the Veteran participated in Operation WIGWAM in May 1955, for which the Veteran was commended for his service.  They also demonstrate that the Veteran participated in Operation REDWING in July 1956.  Both of these Operations were shown to be atomic weapons testing operations during the Veteran's period of service aboard the USS Curtiss (AV-4).

Additionally, the Veteran submitted several lay statements and other internet documents demonstrating that he served on the USS Curtiss when the ship participated in Operations WIGWAM and REDWING.  The Veteran's lay statements indicate that he participated in these nuclear tests, but that he was forced to sign a secrecy oath under the Rosenberg Act.  He indicated that when he filed his claim for ear disease in 1980 he was still classified under the Rosenberg Act and forbidden to discuss the circumstances of his service.  

A May 2010 letter from the Defense Threat Reduction Agency (DTRA) also confirms the Veteran's participation in Operations WIGWAM and REDWING in 1955 and 1956 and explains that the Veteran was under a secrecy oath until February 1996, when he was allowed to divulge certain information to establish a service connection claim.  

The May 2006 rating decision awarded the Veteran service connection for defective hearing, tinnitus and vertigo on the basis of acoustic trauma during military service, including from several atomic bomb tests.  The basis for that grant of benefits was evidence from Dr. G.G. and March and April 2006 VA examination reports that opined that Meniere's disease (vertigo), tinnitus, and defective hearing were related to acoustic trauma in service.  

A review of the evidence of record from Dr. G.G. reveals an August 1980 letter in which he notes that the Veteran was diagnosed with bilateral Meniere's disease, with "severe hearing loss bilaterally, as well as severe vertigo and head noise" and that he had treated the Veteran for that condition since 1971.  Dr. G.G. stated that the background of the Veteran's onset of symptoms is that it developed only a few months after being involved in nuclear testing during service.  The physician noted that he and the Veteran were suspicious of a possible relationship between that exposure and the onset of his symptoms and ultimately his disease.  A June 2005 letter from Dr. G.G. notes that the Veteran's noise exposure during service particularly included exposure to loud noise during atomic weaponry testing and concludes that the most likely cause of the Veteran's hearing loss is noise exposure during military service.

The March 2006 VA examiner specifically noted that the acoustical trauma in service included several nuclear bomb detonations.  The VA examiner referred to specific details, including the number of detonations and the Veteran's proximity to those detonations.  The April 2006 VA examiner also referenced treatment records and letters from private Dr. G.G. and noted that Dr. G.G. was a highly regarded and experienced neurotologist and the examiner could not detract from his statements.  The April 2006 examiner concluded that there was a relationship between noise exposure in service, including from the atomic bomb tests and the Veteran's conditions.

Ordinarily, as noted above, the earliest possible effective date for a reopened claim is the date of claim-in this case, October 31, 2003.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).  However, at any time after VA issues a decision on a claim, if VA receives or associates official service department records that existed and had not been part of the claims file at the time VA considered the initial claim, VA will reconsider the claim without regard to the need of new and material evidence under 38 C.F.R. § 3.156(a).  38 C.F.R. § 3.156(c)(1).  Such records include declassified military records which could not have been obtained because they were classified at the time of the initial decision on the claim.  See 38 C.F.R. § 3.156(c)(1)(iii).  

Moreover, 38 C.F.R. § 3.156(c)(3) states that an award based all or in part on the records identified in paragraph (c)(1) is effective the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date that may be authorized by the provisions of 38 C.F.R. part 3 applicable to the previously decided claim.  

Pursuant to these provisions, the Board finds that the criteria for an effective date of July 31, 1980 for the grant of service connection for defective hearing, tinnitus and vertigo have been established.  Such date is the date on which VA received the Veteran's initial claim for ear disease, which when sympathetically interpreted, encompasses claims for service connection for defective hearing, tinnitus, and vertigo.  See Andrews v. Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (citing Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004)) (finding that VA is obligated to sympathetically read the filings of a pro se Veteran).  The Board notes that service personnel records were associated with the claims file in January 2004 which could not have been associated with the claims file in September 1980 because they were classified.  The May 2010 letter from DTRA supports that the Veteran's service records would have been classified until February 1996, when his oath of secrecy was lifted.  These declassified service records show that the Veteran was involved in atomic nuclear bomb testing during service.  Although the RO did not specifically cite these service personnel records in its May 2006 decision, it granted the Veteran's claim based on medical evidence from Dr. G.G. and the April 2006 VA examiner who concluded that Meniere's, defective hearing, and tinnitus were related to acoustic trauma during service, particularly loud acoustic trauma from atomic bomb testing.  Since the evidence showing the Veteran was exposed to noise from atomic bomb testing is based on the declassified records that prove he participated in Operations REDWING and WIGWAM, the awards of service connection were, in part, based on these declassified service records since these records established the in-service event.

Under 38 C.F.R. § 3.156(c)(3), the correct effective date in this situation is the date of receipt of the original claim or the date entitlement arose, whichever is later.  Here, the medical evidence shows that Dr. G.G. had been treating the Veteran for Meniere's disease, defective hearing, and tinnitus since 1971.  The August 1980 letter from Dr. G.G. indicates there may be an association between exposure during atomic bomb testing and the Veteran's disabilities.  Since this evidence shows entitlement arose contemporaneously with submission of the Veteran's initial claim, the correct effective date is the date VA received the Veteran's initial claim for an ear disease, i.e., July 31, 1980.  Accordingly, the Board finds that the criteria for an effective date of July 31, 1980 have been established for the grant of service connection for vertigo, defective hearing, and tinnitus.  See 38 C.F.R. §§ 3.102, 3.156(c)(1), (3), 3.400.  

An effective date prior to July 31, 1980 for the grant of service connection for vertigo, defective hearing, and tinnitus is not warranted.  There is nothing in the claims file received prior to July 31, 1980 that may be construed as a formal or informal claim seeking service connection for these disabilities.  Neither the Veteran nor his representative has alleged that he submitted earlier claims.  Accordingly, there is no legal basis for an effective date prior to July 31, 1980 for the grant of service connection for vertigo, defective hearing, and tinnitus.  38 C.F.R. § 3.400.

The benefit of the doubt doctrine has been appropriately applied in reaching this conclusion.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Effective dates of July 31, 1980, but no earlier, are granted for the awards of service connection for defective hearing, tinnitus and vertigo, subject to the regulations controlling the payment of monetary benefits.


REMAND

An October 2004 rating decision denied service connection for an immune deficiency, to include as secondary to ionizing radiation exposure in service.  This rating decision also denied service connection for posttraumatic stress disorder, depression, Meniere's disease, defective hearing and tinnitus.  The Veteran timely appealed those issues with an August 2005 notice of disagreement and a January 2006 substantive appeal following a January 2006 statement of the case.

Service connection for defective hearing and tinnitus was granted in a May 2006 rating decision; service connection for posttraumatic stress disorder with depression was granted in a June 2006 rating decision; and service connection for Meniere's disease was granted in a September 2009 rating decision.  Those favorable decisions represented a full grant of benefits sought on appeal.

However, the claim of service connection for an immune deficiency has not been favorably adjudicated and the Board has jurisdiction of the issue of service connection for an immune deficiency.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).  The Veteran's January 2006 substantive appeal indicates that he wishes to have a hearing before a Veterans Law Judge as to the issues he was appealing, which included service connection for an immune deficiency.  At the February 2011 hearing, the issue of entitlement to service connection for an immune deficiency was not identified as an issue on appeal and was not addressed by testimony provided at the hearing.  The record neither reflects that the Veteran has withdrawn his appeal of the immune deficiency issue nor that he has withdrawn his request for a hearing on that issue.  

Accordingly, the Board finds that there is an outstanding request for a hearing before a Veterans Law Judge on that issue.  Consequently, because of due process considerations, a Travel Board or videoconference hearing should be scheduled.  As it is the RO which conducts scheduling of such hearings, the case must be remanded for this purpose.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Schedule the Veteran for a hearing before a Veterans Law Judge, either by videoconference or in person at the RO, whichever affords the earliest opportunity, and notify him and his representative of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, he changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, such must be documented in the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


